DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because as compared to the specification on par[0066], page 18; examiner believes “ Positive SR” in fig.7A should be changed to “Negative SR”; and “ Positive SR” should be added in fig. 7B .  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Objections
Claims 10,12 are objected to because of the following informalities:  
In claims 10,12 Regarding to the meaning of “ two values of a 1 bit HARQ-ACK”, Applicant referred to the specification ‘s described on par[0092] which describes “when UCI is comprised of 1 bit…, a cyclic shift candidate set may contain 2 phase rotation amounts at regular intervals of π” to support the above claimed limitation.
Examiner strongly disagree because this description on para[0092] does not describe “the two phase rotation amounts (two cyclic shifts) is based on two values of the 1 bit UCI”.  Therefore, examiner believes “the two values” is not described in at least para[0092] of the Applicant ‘s specification.  Applicant is referred to see par[0097] which neither describe “the two phase rotation amounts (two cyclic shifts) is based on two values of the 1 bit UCI”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 15, Examiner believes the claimed limitation “a modulo obtained by dividing an index based on the downlink control channel by a number of candidates of the cyclic shift index” is not described in the specification. Applicant is required to show where in the specification this claimed limitation is described. 
Response to Arguments
Applicant's arguments filed 8/10/21 have been fully considered but they are not persuasive.
Regarding claims 7,13,14 Applicant argued that Shao et al. teaches determining an offset of the resource index of the PUCCH, but not determining a time resource of the uplink control channel. 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7,9,10,12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shao et al. (US Pat. 10,512,070) in view of Kwak et al. (US Pub. 2019/0007175).
In claim 7,9,13,14 Shao et al. discloses a terminal comprising: a processor (see fig.2; col.12; lines 35-55; UE 200 includes a processing unit 220) that determines a minimum index of control channel elements (CCEs) of a received downlink control channel (see col.12; lines 35-50; and fig.6; steps 610,620; col.22; line 59-col.23, line 10; the processing unit 220 determines minimum index value of a control channel element received in the PDCCH); the processor determines a time resource of the uplink control channel among a plurality of time resources based on a higher layer signaling (see col.12; lines 54-65;lines 44-45; the processing unit 220 determines PUCCH resources within one slot according to higher layer signaling).

 Kwak et al. discloses in fig.47, step S4701 a UE receives cyclic shift index configuration from an eNB via higher layer signaling, downlink control information and/or control channel element. The cyclic shift configuration is related to uplink signal transmission (para[0676]). Refer to fig.23, par[0475-0476], In order to transmit a 1-bit ACK/NACK and based on the 12 cyclic shift indices configured, the Ue may transmit a PUCCH using cyclic shift 0 in case of an ACK is transmitted or may transmit a PUCCH using cyclic shift 6 in case of a NACK is transmitted. The UE transmits a base sequence to which the cyclic shift index has been applied through symbol of PUCCH (the terminal determines a cyclic shift based on HARQ to transmit a sequence of the cyclic shift in an uplink control channel). Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teaching of Kwak et al. with that of Shao et al. to apply the cyclic shift for uplink transmission of ACK/NACK using the minimum index of control channel element.
In claims 10,12 Shao et al. does not disclose wherein an interval between two
cyclic shifts that are respectively based on two values of a 1-bit HARQ-ACK is
equal to π. Kwak et al. discloses Refer to fig.23, par[(0475-0476], that in order to transmit a 1-bit ACK/NACK and based on the 12 cyclic shift indices configured, the Ue may transmit a PUCCH using cyclic shift 0 in case of an ACK is transmitted or may 
In claim 16, Shao et al. discloses wherein the processor determines the cyclic shift based
on the HARQ-ACK information and whether the minimum index is an odd number or an even number ( see col.23; lines 7-10; For example, if the PDCCH is carried on CCE 0, CCE 2, CCE 4, CCE 8; an index value 0 (even number) is the minimum index value of the CCE). 
In claim 15, examiner holds the consideration of claimed limitation “a modulo obtained by dividing an index based on the downlink control channel by a number of candidates of the cyclic shift index” until applicant shows where in the specification this claimed limitation is described.
Shao et al. does not disclose determines the cyclic shift based on the cyclic shift index. Kwak et al. discloses Refer to fig.23, par[0474-0476] pairs of cyclic shift indices are allocated to the UE to transmit a base sequence of  cyclic shift using cyclic shift indices in PUCCH (determines the cyclic shift based on the cyclic shift index). Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teaching of Kwak et al. with that of Shao et al. to determine cyclic shift index and sequence of cyclic shifts. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park et al. ( US Pub.2013/0148617).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092.  The examiner can normally be reached on M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HANH N NGUYEN/Primary Examiner, Art Unit 2413